DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 As directed by amendment filed 6/30/2021, claims 1, 3, 19, and 20 are amended, no claims have been canceled, and no claims have been added. Therefore, claims 1-20 are currently pending in the application.
Applicant’s amendments of the specification has overcome each and every specification objection previously set forth in Non-Final Office Action mailed 3/30/2021 (hereinafter referred to as “Non-Final”). Therefore, each and every specification objection set forth in the Non-Final is withdrawn at this time.
Applicant’s amendments of the claims have overcome each and every claim objection previously set forth in the Non-Final. Therefore, the each and every claim objection set forth in the Non-Final is withdrawn at this time. 
Applicant’s amendments of the claims have overcome each and every claim rejection under 35 U.S.C. 112 set forth in the Non-Final. Therefore, each and every claim rejection under 35 U.S.C. 112 set forth in the Non-Final is withdrawn at this time. 
Response to Arguments
Applicant’s argument, see Pages 6-7 of Applicant’s Argument’s and Remarks Made in Amendment, filed 6/30/2021, with respect to the rejections of Claims 1-3, 5, 7-9, 11 and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Hiejima et al. (US 2010/0234804) has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon 
Applicant’s arguments, see Pages 7-8 Applicant’s Argument’s and Remarks Made in Amendment, filed 6/30/2021, with respect to the rejections of Claims 4, 6, 10, 12-17, and 20 under 35 U.S.C. 103 have been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nishtala (US 2010/0298777) and other various secondary references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala (US 2010/0298777) in view of Andino et al. (US 2013/0138080; hereinafter “Andino”).
With regards to claim 1, Nishtala discloses (Figs. 2-18) an attachment (100) for a catheter assembly (200), the attachment comprising: 
a platform (110, 190) having an upper surface (See Examiner annotated Fig. 17, hereinafter referred to as Fig. A) and a bottom surface (See Fig. A), wherein the bottom surface is configured to contact skin of a patient (See [0055] “a catheter retainer 100 secured to the skin 20 of a patient”) wherein at least a portion of the upper surface is configured to be disposed underneath the catheter assembly and support the catheter assembly (See Fig. 17, which shows at least a portion of the upper surface configured to be disposed underneath the catheter assembly 200 and support the catheter assembly); 

    PNG
    media_image1.png
    457
    733
    media_image1.png
    Greyscale

a snap feature (160a, 160b, 170) coupled to the upper surface of the platform; and 
a blunt cannula (180) fixed with respect to the platform and configured to be inserted into a proximal end (See Examiner annotated Fig. 17 below, hereinafter referred to as Fig. B; note that within Nishtala the proximal and distal directions are inverse to the proximal and distal directions defined by the current application) of a catheter adapter (See Fig. B below) of the catheter assembly, the blunt cannula extending distally from the snap feature (See Fig. B below).

    PNG
    media_image2.png
    516
    899
    media_image2.png
    Greyscale

Nishtala is silent with regards to the portion of the upper surface of the platform being angled downwardly with respect to the skin of the patient and configured to maintain a downward insertion angle for the catheter assembly with respect to the skin of the patient.
 	Nonetheless, Andino teaches (Fig. 3) a portion of the upper surface of a platform (106a, 106b) being angled downwardly with respect to the skin of the patient and configured to maintain a downward insertion angle for the catheter assembly with respect to the skin of the patient (See [0036] “The wings 106a, 106b can each form an angle of between about 0 degrees and about 30 degrees with the skin of the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala with a teaching of Andino such that the portion of the upper surface of the platform being angled downwardly with respect to the skin of the patient and configured to maintain a downward insertion angle for the catheter assembly with respect to the skin of the patient. One of ordinary skill in the art would have been 
	The attachment of Nishtala modified in view of Andino will hereinafter be referred to as the attachment of Nishtala and Andino.
With regards to claim 2, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the blunt cannula (180) is generally parallel to the portion of the upper surface (See Examiner annotated Fig. 17 below, hereinafter referred to as Fig. C) .

    PNG
    media_image3.png
    525
    745
    media_image3.png
    Greyscale

With regards to claim 3, the attachment of Nishtala and Andino teaches the claimed invention of claim 2, and Nishtala further teaches that the portion of the upper surface is 

    PNG
    media_image4.png
    489
    832
    media_image4.png
    Greyscale
 
With regards to claim 4, the attachment of Nishtala and Andino teaches the claimed invention of claim 3, however, Nishtala is silent with regards to the angle being 30 degrees or less than 30 degrees.
Nonetheless, a further teaching of Andino teaches (Fig. 3) a platform (106a, 106b) at an angle of 30° (See [0036] “The wings 106a, 106b can each form an angle of between about 0 degrees and about 30 degrees with the skin of the patient”) or less than 30° (See [0036] “The wings 106a, 106b can each form an angle of between about 0 degrees and about 30 degrees with the skin of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Andino with a further teaching of Andino such that the angle is 30° or less than 30°. One of ordinary skill in the art 
With regards to claim 5, the attachment of Nishtala and Andino teaches the claimed invention of claim 3, and Nishtala further teaches (Figs. 2-18) that the portion of the upper surface (See Fig. D above) comprises a groove (192) configured to support a catheter adapter (See Fig. B above) of the catheter assembly (200).
With regards to claim 6, the attachment of Nishtala and Andino teaches the claimed invention of claim 4, and Nishtala further teaches that the portion of the upper surface (See Fig. D above) comprises an outer portion (See Examiner annotated Fig. 17 below, hereinafter referred to as Fig. E; wherein an outer portion is interpreted as extending away from the center of the platform 110, 190) that is generally planar (See Fig. E below) and configured to support a wing (240; wherein “a wing” is being interpreted as a protrusion or structure that projects from the center of a catheter assembly) of the catheter assembly (200).

    PNG
    media_image5.png
    466
    887
    media_image5.png
    Greyscale

With regards to claim 7, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the attachment further comprises a push tab (120) coupled to the upper surface (See Fig. A above).
With regards to claim 8, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the snap feature (160a, 160b, 170) comprises an arm (170), wherein the arm comprises a prong (176).
With regards to claim 9, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the snap feature comprises a first arm (160a), a second arm (160b), and a third arm (170), wherein the first arm and the second arm are attached to the upper surface (See Fig. 15, which shows the first arm and second arm being attached to the upper surface), wherein the third arm comprises a prong (176).
Claim 10, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Andino, as applied to claim 1 above, in further view of Sonderegger et al. (US 2017/0120012; hereinafter “Sonderegger”)
With regards to claim 10, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the attachment further comprises a bond pocket (See Examiner annotated Fig. 17 below, hereinafter referred to as Fig. F) coupled to the snap feature (160a, 160b, 170); an extension tube (130b) having a proximal end (See Fig. F) and a distal end (See Fig. F), wherein the distal end is secured within the bond pocket (See Fig. F).
 
    PNG
    media_image6.png
    442
    775
    media_image6.png
    Greyscale

	Nishtala is silent with regards to the attachment further comprising a connector coupled to the proximal end of the extension tube.
	Nonetheless, Sonderegger teaches (Fig. 2) a connector (204) coupled to a proximal end of an extension tube (203).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Andino with a teaching of Sonderegger such that a connector is coupled to the proximal end of the extension tube. One of ordinary skill in the art would have been motivated to make this modification, because coupling the proximal end of the extension tubing to a connector would yield the predictable result of creating a direct or functional connection between unrelated delivery systems such as between the extension tubing and an IV set or fluid source used for dialysis.
With regards to claim 14, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, however, Nishtala is silent with regards to the attachment further comprising a connector proximate the snap feature.
Nonetheless, Sonderegger teaches (Fig. 2) a connector (204) coupled to a proximal end of an extension tube (203).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Andino with a teaching of Sonderegger such that a connector is coupled to the proximal end of the extension tube. One of ordinary skill in the art would have been motivated to make this modification, because coupling the proximal end of the extension tubing to a connector would yield the predictable result of creating a direct or functional connection between unrelated delivery systems such as between the extension tubing and an IV set or fluid source used for dialysis.
The modification of coupling a connector to the proximal end of the extension tubing of Nishtala and Andino would result in an attachment comprising a connector proximate the snap feature as the proximal end of the extension tubing is proximate the snap feature. Therefore, attaching the connector to the proximal end of the extension tubing would place the connector proximate the snap feature.
The attachment of Nishtala and Andino modified in view of Sonderegger will hereinafter be referred to as the attachment of Nishtala, Andino, and Sonderegger.
With regards to claim 16, the attachment of Nishtala, Andino, and Sonderegger teaches the claimed invention of claim 14 above, however, Nishtala is silent with regards to the connector comprises wings. 


    PNG
    media_image7.png
    434
    529
    media_image7.png
    Greyscale
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala, Andino, and Sonderegger with a further teaching of Sonderegger such that the connector comprises wings. One of ordinary skill in the art would have been motivated to make this modification, as the attachment of Nishtala, Andino, and Sonderegger does not specify the structure of the connector. Therefore, one of ordinary skill in the art would refer to Sonderegger for further guidance on the structure of a connector (e.g. the connector shown in Fig. 2 of Sonderegger, which comprises wings).
With regards to claim 17, the attachment of Nishtala, Andino, and Sonderegger teaches the claimed invention of claim 14 above, however, Nishtala is silent with regards to an insert cap 
Nonetheless, Sonderegger further teaches (Fig. 2) an insert cap (205)(See [0021] “luer access device 205, such as one that includes a septum” the Examiner is of the opinion that it is well known that a septum may perform the same function as a cap for preventing the flow of a fluid through the connector) or a luer cap (Fig. 2, #205 and see [0021] “luer access device 205, such as one that includes a septum” the examiner is of the opinion that it is well known that a septum may perform the same function as a cap for preventing the flow of a fluid through the connector) coupled to the connector (204). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the attachment of Nishtala, Andino, and Sonderegger with a further teaching of Sonderegger such that the connector is coupled with an insert cap or luer cap. One of ordinary skill in the art would have been motivated to make this modification, because it is prima facie obvious that coupling an insert cap or luer cap to the connector would ensure that the extension tubing remains sterile (See Nishtala [0086]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Andino, as applied to claim 1 above, in further view of Hiejima et al. (US 2010/0234804; hereinafter “Hiejima”).
With regards to claim 11, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, however Nishtala is silent with regards to the bottom surface comprises an arch extending generally perpendicular to the blunt cannula. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Andino with a teaching of Hiejima such that the bottom surface of the platform comprises an arch extending generally perpendicular to the blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as the concaves and convexes on the bottom surface of the platform ensure the fixation of the platform and thus the attachment to the patient (See [0084] of Hiejima).
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Andino, as applied to claim 1 above, in further view of Brown et al. (US 2012/0016312; hereinafter “Brown”)
With regards to claim 12, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, however, Nishtala is silent with regards to the platform comprising an aperture disposed beneath the blunt cannula.
Nonetheless, Brown teaches (Fig. 9a) a platform (116) that comprises an aperture (See Examiner annotated Fig. 9a below, hereinafter referred to as Fig. H) disposed beneath a blunt cannula (See Fig. H).

    PNG
    media_image8.png
    470
    580
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify a portion of the platform disclosed by Nishtala and Andino with a teaching of Brown such that the platform comprises an aperture disposed beneath a blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as a platform configured with an aperture disposed beneath a blunt cannula stabilizes the catheter in multiple directions (See [0030] of Brown).
With regards to claim 13, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, and, Nishtala further teaches that the platform is generally U-shaped (See Examiner annotated Fig. 16 below, hereinafter referred to as Fig. I)

    PNG
    media_image9.png
    534
    789
    media_image9.png
    Greyscale

	Nishtala is silent with regards to the platform not extending beneath the blunt cannula. 
Nonetheless, Brown teaches a platform (Fig. 7b, #130) that is generally U-shaped (See Fig. 7b) and does not extend beneath the blunt cannula (See examiner annotated Fig. 7b below, hereinafter referred to as Fig. J).

    PNG
    media_image10.png
    528
    456
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify a portion of the platform disclosed by Nishtala and Andino with a teaching of Brown such that the platform is generally U-shaped and does not extend beneath the blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as surrounding the insertion site on at least two sides that are lateral to the catheter/cannula will more equally distribute the forces around the insertion site” (See [0031] of Brown).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala, Andino, and Sonderegger as applied to claim 14 above, in further view of Carter et al. (US 2012/0016345; hereinafter “Carter”).
With regards to claim 15, the attachment of Nishtala, Andino, and Sonderegger teaches the claimed invention of claim 14, however, the attachment of Nishtala, Andino, and Sonderegger does not explicitly teach that the connector comprises a plurality of ribs. The 

    PNG
    media_image11.png
    257
    231
    media_image11.png
    Greyscale

Nonetheless, Carter teaches (Fig. 5) a connector (40) comprises a plurality of ribs/gripping features (68).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the connector of the attachment of Nishtala, Andino, and Sonderegger with a teaching of Carter such that the connector comprises a plurality of ribs/gripping features. One of ordinary skill in the art would have been motivated to make this modification, as one or more ribs/gripping features provide increased comfort, grip, and leverage to the user (See [0047] of Carter). 
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Andino as applied to claim 1 above, in further view of Kierce et al. (US 2006/0015131; hereinafter “Kierce”).
With regards to claim 18, the attachment of Nishtala and Andino teaches the claimed invention of claim 1, however, Nishtala is silent with regards to the attachment further comprising an obturator extending through the blunt cannula. 
Nonetheless, Kierce teaches (Figs. 15-18) an obturator (16) (See [0064] “The straightener 16…the straightener can be an obturator 70”) extending through a blunt cannula (10) (See [0054] “The tapering allows the cannula 10 to move through the tissue more easily, especially when the cannula 10 is in combination with the straightener 16”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Andino with a teaching of Kierce such that the attachment further comprises an obturator extending through the blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as an obturator generally has a blunt tip and is used when damage to surrounding delicate surface tissues is to be minimized (See [0064] of Kierce). Therefore, one of ordinary skill in the art would extend an obturator through the blunt cannula in order to percutaneously access vessels and internal structures (See [0003] of Kierce) while simultaneously minimizing damage to the surrounding delicate surface tissues. 
The attachment of Nishtala and Andino modified in view of Kierce will hereinafter be referred to as the attachment of Nishtala, Andino, and Kierce.
With regards to claim 19, the attachment of Nishtala, Andino, and Kierce teaches the claimed invention of claim 18, however, Nishtala is silent with regards to the obturator having a sharp tip. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala, Andino, and Kierce with a further teaching of Kierce such that the obturator has a sharp tip. One of ordinary skill in the art would have been motivated to make this modification, as a sharp tip is useful in making sharp and less obtrusive punctures in tissues (See [0061] of Kierce).
With regards to claim 20, the attachment of Nishtala, Andino, and Kierce teaches the claimed invention of claim 18, however, Nishtala is silent with regards to the obturator having a blunt tip.
Nonetheless, Kierce further teaches (Figs. 15- 18) an obturator (16) (See [0064] “The straightener 16…the straightener can be an obturator 70”) having a blunt tip (Fig. 18, #68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala, Andino, and Kierce with a further teaching of Kierce such that the attachment further comprises an obturator extending through the blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as an obturator having a blunt tip is used when damage to surrounding delicate surface tissues is to be minimized (See [0064] of Kierce). Therefore, one of ordinary skill in the art would extend an obturator through the blunt cannula in order to percutaneously access vessels and internal structures (See [0003] of Kierce) while simultaneously minimizing damage to the surrounding delicate surface tissues. 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783